DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
All rejections and objections are withdrawn.  
Claims 1-13, 15, 16, 18-20, and 25-30 are allowed.  Support for the amendments filed to the claims is found in the claims as originally filed and Figs. 1-2.

Reasons for Allowance
In claim 1, the recitation of  “a housing provided at said first end, the housing being thermally separated from the atmospheric heat sink," as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 25, the recitation of “further comprising a plastic tube, wherein said insulating tube is concentrically disposed within said plastic tube,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 25, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 28, the recitation of “further comprising a helicoidal end part affixed to the second end of the elongated thermally-conductive body, the helicoidal end part having a rotation axis aligned with a longitudinal axis of said elongated thermally-conductive body, said helicoidal end part being configured to enter the ground when pushed towards the ground and rotated about said rotation axis, thereby inserting said second end into said underground area,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 28, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
The closest prior art was cited in the previous Office action (notably KR 20090130910), and it fails to teach the limitations noted above.  
All other claims depend from one of claims 1, 25, and 28 and are allowable as a result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746